This case was tried before the judge sitting without a jury. After hearing the evidence the trial judge was of the opinion that both defendants were guilty of petit larceny, and rendered judgment accordingly.
The case was submitted in this court on motion of the Attorney General, without brief or argument by appellant supporting exceptions reserved on the trial.
We have examined the record for errors as required by the statute, and find none of a reversible nature. An opinion in the case is unnecessary, and, without promulgating one, we follow the rule laid down in Simmons v. State, 17 Ala. App. 153,82 So. 643; Winford v. State, 17 Ala. App. 153,82 So. 643; Chapman v. State. 17 Ala. App. 154, 82 So. 644.
Let the judgment be affirmed.
Affirmed.